                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                           Chief Judge Philip A. Brimmer

Civil Action No. 18-cv-02211-PAB

DAVID CHARLES WELLS,

      Applicant,

v.

JAMES FALK and
PHIL WEISER, Attorney General of the State of Colorado, 1

      Respondents.


            ORDER ON APPLICATION FOR WRIT OF HABEAS CORPUS


      Applicant, David Charles Wells, is a prisoner in the custody of the Colorado

Department of Corrections. Mr. Wells has filed pro se an Application for a Writ of

Habeas Corpus Pursuant to 28 U.S.C. § 2254 (“the Application”) [Docket No. 1]

challenging the validity of his conviction in Arapahoe County District Court, Case

Number 2007CR2598. On December 18, 2018, Respondents filed an Answer (“the

Answer”) [Docket No. 19]. On January 18, 2019, Mr. Jones filed a reply captioned

“(Traverse) Response to Respondents’ Answer” (“the Traverse”) [Docket No. 20] and a

Motion for Appointment of Counsel [Docket No. 21]. The Motion for Appointment of

Counsel will be denied.

      After reviewing the record, including the Application, the Answer, the Traverse,




1Pursuant to Fed. R. Civ. P. 25(d), a public officer’s successor is automatically
substituted as a party. Thus, Phil Weiser is substituted as the Attorney General of the
State of Colorado.
and the state court record, the Court concludes Mr. Wells is not entitled to relief on his

remaining claims.

I. BACKGROUND

       Mr. Wells was convicted of first degree murder and sentenced to life in prison

without the possibility of parole. The following background information describing the

offense is taken from the opinion of the Colorado Court of Appeals on direct appeal.

                      The night before defendant’s live-in girlfriend was
              going to move out of his home, he fatally stabbed her, and
              then stabbed himself twice in the chest. Police discovered
              a letter describing defendant’s anger with the victim
              underneath a calendar on the dining room table.

                      Upon learning that defendant and the victim did not
              arrive at work that morning, the victim’s brother went to the
              home and discovered defendant lying on the bed, covered in
              blood. The brother called police, who arrived at the scene
              and discovered the deceased victim on the floor. Defendant
              was transported to the hospital, where he underwent surgery
              to treat one of his stab wounds. At the hospital, defendant
              confessed to stabbing the victim and himself to a social
              worker and police officers.

                     At trial, he maintained that he had killed the victim in
              self-defense.

Docket No. 11-4 at 2. In affirming the denial of a postconviction motion, the Colorado

Court of Appeals noted there was “overwhelming evidence of defendant’s guilt” that

included the following:

              ● The victim had stated that she was “so tired of this whole
              situation” and “dread[ed] even going home,” and that
              defendant was “bitter.”

              ● The victim had eight stab wounds.

              ● The surgeon who treated defendant testified that his

                                             2
              wounds were consistent with having been self-inflicted.

              ● On the night of the stabbing, defendant left his estranged
              wife a voicemail directing her to find a letter he had written
              which stated in part:

                     Over the past eight months [the victim] has crushed
                     my heart and my world so horribly and wickedly . . . .

                     ....

                     Knowing [the victim] will continue to disrespect and
                     disregaurd [sic] my intelligence by becoming the
                     dumb innocent blonde and not know what I’m talking
                     about. My last recourse is to . . . [ellipses in original]

                     I love her enough not to tell the story in its entirety.
                     But for me to come to this point [sic]. She fucked up
                     pretty badly. My crime is loving her her’s [sic] is
                     killing me with cruelty & hatred!

              ● Defendant confessed on three occasions, first to the social
              worker and then to police officers, that he stabbed the victim.
              He also confessed to the police that he had stabbed himself.
              Though the social worker’s notes did not reflect a confession
              that defendant had stabbed himself, the social worker
              testified that defendant told her that he had stabbed himself.

Docket No. 11-8 at 8-9 (brackets in original).

       Mr. Wells asserts four claims in the Application. He claims he was denied a

speedy trial (claim one), his right to conflict-free counsel was violated (claim two), the

prosecutor knowingly presented false testimony (claim three), and counsel was

ineffective in various ways (claim four). The Court previously entered an Order [Docket

No. 15] dismissing claims one and three as procedurally barred. Additional facts

pertinent to the remaining claims are set forth below.




                                              3
II. STANDARDS OF REVIEW

       The Court must construe the Application and other papers filed by Mr. Wells

liberally because he is not represented by an attorney. See Haines v. Kerner, 404 U.S.

519, 520-21 (1972); Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). However,

the Court should not be an advocate for a pro se litigant. See Hall, 935 F.2d at 1110.

       Title 28 U.S.C. § 2254(d) provides that a writ of habeas corpus may not be

issued with respect to any claim that was adjudicated on the merits in state court unless

the state court adjudication:

              (1) resulted in a decision that was contrary to, or involved
              an unreasonable application of, clearly established Federal
              law, as determined by the Supreme Court of the United
              States; or

              (2) resulted in a decision that was based on an
              unreasonable determination of the facts in light of the
              evidence presented in the State court proceeding.

28 U.S.C. § 2254(d). Mr. Wells bears the burden of proof under § 2254(d). See

Cullen v. Pinholster, 563 U.S. 170, 181 (2011).

       The threshold question the Court must answer under § 2254(d)(1) is whether Mr.

Wells seeks to apply a rule of law that was clearly established by the Supreme Court at

the time his conviction became final. See Williams v. Taylor, 529 U.S. 362, 390 (2000).

Clearly established federal law “refers to the holdings, as opposed to the dicta, of [the

Supreme] Court’s decisions as of the time of the relevant state-court decision.” Id. at

412. Furthermore,

              clearly established law consists of Supreme Court holdings
              in cases where the facts are at least closely-related or


                                             4
              similar to the case sub judice. Although the legal rule at
              issue need not have had its genesis in the closely-related or
              similar factual context, the Supreme Court must have
              expressly extended the legal rule to that context.

House v. Hatch, 527 F.3d 1010, 1016 (10th Cir. 2008). If there is no clearly

established federal law, that is the end of the Court’s inquiry pursuant to § 2254(d)(1).

See id. at 1018.

       If a clearly established rule of federal law is implicated, the Court must determine

whether the state court’s decision was contrary to or an unreasonable application of that

clearly established rule of federal law. See Williams, 529 U.S. at 404-05.

                     A state-court decision is contrary to clearly
              established federal law if: (a) “the state court applies a rule
              that contradicts the governing law set forth in Supreme Court
              cases”; or (b) “the state court confronts a set of facts that are
              materially indistinguishable from a decision of the Supreme
              Court and nevertheless arrives at a result different from [that]
              precedent.” Maynard [v. Boone], 468 F.3d [665,] 669 [(10th
              Cir. 2006)] (internal quotation marks and brackets omitted)
              (quoting Williams, 529 U.S. at 405). “The word ‘contrary’ is
              commonly understood to mean ‘diametrically different,’
              ‘opposite in character or nature,’ or ‘mutually opposed.’”
              Williams, 529 U.S. at 405 (citation omitted).

                      A state court decision involves an unreasonable
              application of clearly established federal law when it
              identifies the correct governing legal rule from Supreme
              Court cases, but unreasonably applies it to the facts. Id. at
              407‑08.

House, 527 F.3d at 1018.

       The Court’s inquiry pursuant to the “unreasonable application” clause is an

objective inquiry. See Williams, 529 U.S. at 409-10. “[A] federal habeas court may

not issue the writ simply because that court concludes in its independent judgment that


                                             5
the relevant state-court decision applied clearly established federal law erroneously or

incorrectly. Rather that application must also be unreasonable.” Id. at 411. “[A]

decision is ‘objectively unreasonable’ when most reasonable jurists exercising their

independent judgment would conclude the state court misapplied Supreme Court law.”

Maynard, 468 F.3d at 671. Furthermore,

              [E]valuating whether a rule application was unreasonable
              requires considering the rule’s specificity. The more
              general the rule, the more leeway courts have in reaching
              outcomes in case-by-case determinations. [I]t is not an
              unreasonable application of clearly established Federal law
              for a state court to decline to apply a specific legal rule that
              has not been squarely established by [the Supreme] Court.

Harrington v. Richter, 562 U.S. 86, 101 (2011) (internal quotation marks and citation

omitted). In conducting this analysis, the Court “must determine what arguments or

theories supported or . . . could have supported[] the state court’s decision” and then

“ask whether it is possible fairminded jurists could disagree that those arguments or

theories are inconsistent with the holding in a prior decision of [the Supreme] Court.”

Id. at 102. In addition, “review under § 2254(d)(1) is limited to the record that was

before the state court that adjudicated the claim on the merits.” Cullen, 563 U.S. at

181.

       Under this standard, “only the most serious misapplications of Supreme Court

precedent will be a basis for relief under § 2254.” Maynard, 468 F.3d at 671; see also

Richter, 562 U.S. at 102 (stating “that even a strong case for relief does not mean the

state court’s contrary conclusion was unreasonable”).

              As a condition for obtaining habeas corpus from a federal


                                              6
              court, a state prisoner must show that the state court’s ruling
              on the claim being presented in federal court was so lacking
              in justification that there was an error well understood and
              comprehended in existing law beyond any possibility for
              fairminded disagreement.

Richter, 562 U.S. at 103.

       Section 2254(d)(2) allows the Court to grant a writ of habeas corpus only if the

relevant state court decision was based on an unreasonable determination of the facts

in light of the evidence presented to the state court. Pursuant to § 2254(e)(1), the

Court presumes the state court’s factual determinations are correct and Mr. Wells bears

the burden of rebutting the presumption by clear and convincing evidence. The

presumption of correctness applies to factual findings of the trial court as well as state

appellate courts. See Al-Yousif v. Trani, 779 F.3d 1173, 1181 (10th Cir. 2015). The

presumption of correctness also applies to implicit factual findings. See Ellis v.

Raemisch, 872 F.3d 1064, 1071 n.2 (10th Cir. 2017), cert. denied, 138 S. Ct. 978 (U.S.

Feb. 20, 2018). “The standard is demanding but not insatiable . . . [because]

‘[d]eference does not by definition preclude relief.’” Miller-El v. Dretke, 545 U.S. 231,

240 (2005) (quoting Miller-El v. Cockrell, 537 U.S. 322, 340 (2003)).

       Finally, the Court’s analysis is not complete even if Mr. Wells demonstrates the

existence of a constitutional violation. “Unless the error is a structural defect in the trial

that defies harmless-error analysis, [the Court] must apply the harmless error standard

of Brecht v. Abrahamson, 507 U.S. 619 (1993), . . . .” Bland v. Sirmons, 459 F.3d 999,

1009 (10th Cir. 2006); see also Davis v. Ayala, 135 S. Ct. 2187, 2197 (2015) (“For

reasons of finality, comity, and federalism, habeas petitioners are not entitled to habeas


                                              7
relief based on trial error unless they can establish that it resulted in actual prejudice.”)

(internal quotation marks omitted); Fry v. Pliler, 551 U.S. 112, 121-22 (2007) (providing

that a federal court must conduct harmless error analysis under Brecht any time it finds

constitutional error in a state court proceeding regardless of whether the state court

found error or conducted harmless error review). Under Brecht, a constitutional error

does not warrant habeas relief unless the Court concludes it “had substantial and

injurious effect” on the jury’s verdict. Brecht, 507 U.S. at 637. “A ‘substantial and

injurious effect’ exists when the court finds itself in ‘grave doubt’ about the effect of the

error on the jury’s verdict.” Bland, 459 F.3d at 1009 (citing O’Neal v. McAninch, 513

U.S. 432, 435 (1995)). “Grave doubt” exists when “the matter is so evenly balanced

that [the Court is] in virtual equipoise as to the harmlessness of the error.” O’Neal, 513

U.S. at 435. The Court makes this harmless error determination based upon a review

of the entire state court record. See Herrera v. Lemaster, 225 F.3d 1176, 1179 (10th

Cir. 2000). Notably, however, a second prejudice inquiry under Brecht is unnecessary

in the context of an ineffective assistance of counsel claim in which prejudice under

Strickland is shown. See Byrd v. Workman, 645 F.3d 1159, 1167 n.9 (10th Cir. 2011).

       If a claim was not adjudicated on the merits in state court, and if the claim also is

not procedurally barred, the Court must review the claim de novo and the deferential

standards of § 2254(d) do not apply. See Gipson v. Jordan, 376 F.3d 1193, 1196 (10th

Cir. 2004).

III. MERITS OF APPLICANT’S REMAINING CLAIMS

       A. Claim Two

       Mr. Wells contends in claim two that his Sixth Amendment right to conflict-free


                                              8
counsel was violated. Mr. Wells alleges he initially filed a pro se motion on January 11,

2008 seeking appointment of alternate defense counsel because counsel was

ineffective and he repeatedly attempted to advise the trial court of a conflict with counsel

for more than five months, but the trial court failed to inquire about the conflict or take

any action. Mr. Wells asserts in the Traverse that the relevant United States Supreme

Court case is Holloway v. Arkansas, 435 U.S. 475 (1978), which he contends “held that

when an indigent defendant makes a timely objection to court appointed counsel, and

the trial court fails to adequately inquire into the possibility of a conflict, a defendant

demonstrates ineffective assistance of counsel without a showing of actual conflict of

interest.” Docket No. 20 at 2.

       On direct appeal, Mr. Wells claimed “the trial court erred by failing to inquire

whether substitute counsel was required after he filed a pro se motion to terminate his

deputy state public defender’s representation.” Docket No. 11-4 at 3. The Colorado

Court of Appeals addressed the claim as follows:

                     The Sixth Amendment to the United States
              Constitution and article II, section 16 of the Colorado
              Constitution guarantee the fundamental right to counsel.
              U.S. Const. amends. VI, XIV; Colo. Const. art. II, § 16;
              People v. Arguello, 772 P.2d 87, 92 (Colo. 1989).

                      When an indigent defendant objects to court-
              appointed counsel, the trial court must inquire into the
              reasons for his or her dissatisfaction. Arguello, 772 P.2d at
              94. The defendant bears the burden of establishing good
              cause for the substitution. Id.; see also People v. Kelling,
              151 P.3d 650, 653 (Colo. App. 2006) (“While an indigent
              defendant is entitled to effective appointed counsel, the
              defendant is not entitled to new counsel without first
              demonstrating good cause to require substitute counsel.”).
              “If the defendant can establish ‘good cause, such as a
              conflict of interest, a complete breakdown of communication
              or an irreconcilable conflict which leads to an apparently

                                               9
unjust verdict,’ the court is required to substitute new
counsel.” Arguello, 772 P.2d at 94 (quoting McKee v.
Harris, 649 F.2d 927, 931 (2d Cir. 1981)). However, before
substitute counsel is warranted, the court must verify that the
defendant has some well-founded reason for believing that
the appointed attorney will not provide competent
representation. Id.; People v. Garcia, 64 P.3d 857, 863
(Colo. App. 2002).

        Even when a trial court entirely fails to inquire into the
reasons for a defendant’s dissatisfaction with counsel,
reversal is not required “when a defendant has otherwise
placed in the record his or her reasons for dissatisfaction
with counsel, those reasons would not qualify as good cause
for substituting counsel, and the defendant has not identified
any other reason for dissatisfaction that would have been
elicited through a formal inquiry.” Kelling, 151 P.3d at 654.

       A trial court’s ruling concerning a defendant’s motion
to dismiss defense counsel will not be disturbed on review
absent a showing of an abuse of discretion. People v.
Jenkins, 83 P.3d 1122, 1125 (Colo. App. 2003).

       On January 11, 2008, defendant filed a pro se motion
requesting that the court appoint substitute counsel, alleging
that defense counsel had:

       ● not provided defendant with copies of discovery
       materials, thereby depriving him of the opportunity to
       assist in his own defense;

       ● not established a relationship of trust and
       confidence;

       ● failed to contact a key witness;

       ● informed defendant that an investigator determined
       his version of events could not have happened, even
       though investigation would have been impossible
       without conferring with him; and

       ● not devised a trial strategy and was not prepared to
       make good tactical decisions.

      During arraignment on January 24, 2008, the court
asked defense counsel whether he was aware that

                               10
defendant had filed a pro se motion to substitute counsel.
Defense counsel replied, “I am, Judge, I just discussed that
with Mr. Wells, and I don’t think we need to address that at
this time. There are issues that we discussed, and we’re
trying to work on those.” Defendant did not address the
court.

       On May 23, 2008, defense counsel reminded the
court about defendant’s motion. He suggested discussing
the matter during a later hearing. The following colloquy
ensued:

              THE COURT: Mr. Wells, currently you’re
              represented by experienced, competent
              counsel, and I think your matters should
              be presented to the Court through your
              attorneys. That’s the perspective I’m
              going to take, at least at this juncture.

              DEFENDANT: But I asked my attorney
              to address the motion several times
              before the Court, and they’ve [sic]
              ignored my request to have the motion
              heard.

              THE COURT: I’m going to give them an
              opportunity to discuss it further with you,
              but in general where a defendant is
              represented by capable appointment of
              counsel, the Court hears from the
              Defendant through counsel.

              And counsel has broad latitude in
              raising issues, in making decisions as to
              how, or when those issues are raised.
              It’s part of the benefit that you get in
              having legal counsel.

       On July 1, 2008, the prosecution reminded the court
of defendant’s motion, and defense counsel responded,
“Judge, we did talk about that this morning. I think Mr.
Wells’ request is to table that until the next motion’s hearing.
It may be an issue, it may not be an issue.

       Defendant’s motion was not discussed again, and he
never renewed his request for substitute counsel or further

                               11
complained about his representation.

        Based on this record, we conclude that defendant did
not show good cause for substituting defense counsel. His
claims that defense counsel had not yet provided him with
copies of discovery materials or established a relationship of
trust and confidence did not raise a colorable claim of a
complete breakdown of communication with counsel
triggering a duty to inquire by the court. See Crim. P.
16(III)(c) (“Defense counsel is not required to provide actual
copies of discovery to his or her client if defense counsel
reasonably believes that it would not be in the client’s
interest, and other methods of having the client review
discovery are available.”); People v. Bostic, 148 P.3d 250,
259-60 (Colo. App. 2006) (the defendant’s complaints that
her attorney had not visited her in jail and had not inquired
about her other pending cases did not show a complete
breakdown in communication); see also United States v.
Lott, 310 F.3d 1231, 1249 (10th Cir. 2002) (“[T]o prove a
total breakdown in communication, a defendant must put
forth evidence of a severe and pervasive conflict with his
attorney or evidence that he had such minimal contact with
the attorney that meaningful communication was not
possible.”); cf. Kelling, 151 P.3d at 654 (holding the
defendant raised colorable claim in multiple complaints,
made months after his arrest and as the trial date
approached, about counsel’s lack of communication and
nearly complete failure to investigate potential defenses).
Defendant’s motion references a conversation between him
and defense counsel, suggesting that counsel conferred with
him regarding trial preparation and investigated potential
defenses.

        Nor did defendant’s motion present a colorable
conflict of interest claim. Rather, defendant’s motion
detailed his disagreement with defense counsel’s trial
strategy, which does not constitute good cause to substitute
counsel. See Davis v. People, 871 P.2d 769, 773 (Colo.
1994) (whether to call a particular witness is a tactical
decision within counsel’s discretion); People v. Schulteis,
638 P.2d 8, 15 (Colo. 1981) (disagreement concerning
counsel’s refusal to call certain witnesses did not require
court to grant motion to substitute counsel); Garcia, 64 P.3d
at 864 (disagreement over strategy did not require
appointment of new counsel); People v. Apodaca, 998 P.2d
25, 28 (Colo. App. 1999) (court was not required to appoint

                             12
             substitute counsel based on defense counsel’s “personal
             disbelief” of the defendant’s version of events).

                    Furthermore, defendant’s alleged lack of trust and
             confidence in defense counsel did not provide a basis for
             substitution. Arguello, 772 P.2d at 92 (“The right to counsel
             guarantees only competent representation, and does not
             necessarily include ‘a meaningful attorney-client
             relationship.’” (quoting Morris v. Slappy, 461 U.S. 1, 14
             (1983))).

                     Defendant’s motion disclosed to the court the reasons
             for his dissatisfaction. Moreover, he did not assert any
             conflict of interest or other irreconcilable conflict that would
             lead to an unjust verdict, and in this appeal he has not
             suggested any other reason justifying substitution that might
             have been revealed during further inquiry. Because
             defendant did not meet his burden of showing good cause
             for substituting counsel based on the allegations in his
             motion, the trial court had no further duty to inquire into his
             dissatisfaction with counsel on this basis. Kelling, 151 P.3d
             at 654; Bostic, 148 P.3d at 260. Under these
             circumstances, we conclude that the trial court did not abuse
             its discretion. See Jenkins, 83 P.3d at 1126 (finding no
             abuse of discretion in denying motion to dismiss court-
             appointed counsel despite lack of fact-specific inquiry where
             record showed defendant did not assert a conflict of interest
             and had shown neither a complete breakdown of
             communication nor prejudice).

Docket No. 11-4 at 3-10 (brackets in original).

      As noted above, the threshold question the Court must answer under

§ 2254(d)(1) is whether Mr. Wells seeks to apply a rule of law that was clearly

established by the Supreme Court at the time his conviction became final. See

Williams, 529 U.S. at 390. “In the normal course, defendants claiming ineffective

assistance of counsel must satisfy the familiar framework of Strickland v. Washington,

466 U.S. 668, 687 (1984), which requires a showing that ‘counsel’s performance was

deficient’ and ‘that the deficient performance prejudiced the defense.’” Woods v.


                                            13
Donald, 135 S. Ct. 1372, 1375 (2015) (per curiam). A different analysis applies and

prejudice is presumed “if the defendant demonstrates that counsel ‘actively represented

conflicting interests’ and that ‘an actual conflict of interest adversely affected [counsel’s]

performance.’” Strickland, 466 U.S. at 692 (quoting Cuyler v. Sullivan, 446 U.S. 335,

348, 350 (1980)).

       Mr. Wells fails to identify any clearly established federal law in support of his

claim that his Sixth Amendment right to conflict-free counsel was violated because the

Supreme Court has not applied Cuyler’s presumption of prejudice outside the context of

defense counsel’s concurrent representation of multiple defendants in the same criminal

proceeding. See Mickens v. Taylor, 535 U.S. 162, 175-76 (2002) (stating it is “an open

question” whether the holding in Cuyler applies outside the context of concurrent

representation of multiple defendants). Like Cuyler, the specific Supreme Court case

on which Mr. Wells relies to support claim two, Holloway v. Arkansas, 435 U.S. 475

(1978), is a joint representation case in which a conflict existed because one attorney

represented three codefendants with conflicting interests. See Holloway, 435 U.S. at

476-77. To the extent Mr. Wells may be contending the Sixth Amendment right to

counsel guarantees a meaningful relationship with counsel, he is mistaken. Morris v.

Slappy, 461 U.S. 1, 14(1983) (“we reject the claim that the Sixth Amendment

guarantees a ‘meaningful relationship’ between an accused and his counsel.”). Finally,

to the extent Mr. Wells’ conflict of interest claim relies on state court or lower federal

court cases, those cases are not decisions of the United States Supreme Court and

cannot be the source of clearly established federal law. See Williams, 529 U.S. at 412

(clearly established federal law “refers to the holdings, as opposed to the dicta, of [the


                                              14
Supreme] Court’s decisions as of the time of the relevant state‑court decision.”).

       Because Mr. Wells’ claim that he was denied conflict-free counsel is not

premised on concurrent representation of multiple defendants, there is no clearly

established federal law to be applied under § 2254(d)(1). See Smith v. Hofbauer, 312

F.3d 809, 818 (6th Cir. 2002) (petitioner’s claim did not rest upon clearly established

federal law because Cuyler applies “only to joint representation and the Supreme Court

has yet to extend [Cuyler’s] reach to any other type of conflict.”); see also Schwab v.

Crosby, 451 F.3d 1308, 1328 (11th Cir. 2006) (a decision that Cuyler’s presumption of

prejudice does not apply outside the context of concurrent multiple legal representation

is not contrary to or an unreasonable application of clearly established federal law). As

noted above, the absence of clearly established federal law ends the Court’s inquiry

under § 2254(d)(1). See House, 527 F.3d at 1018.

       Mr. Wells also fails to demonstrate or even argue that the resolution of claim two

by the state courts was based on an unreasonable determination of the facts in light of

the evidence presented under § 2254(d)(2).

       For these reasons, the Court finds that Mr. Wells is not entitled to relief with

respect to claim two.

       B. Claim Four

       Mr. Wells contends in claim four that counsel was ineffective. He specifically

contends counsel: (1) allowed his speedy trial rights to be violated by seeking and

obtaining a continuance to test new evidence and failing to use the continuance for that

purpose; (2) failed to address the trial court on Mr. Wells’ behalf regarding the pro se

motion for conflict-free counsel; (3) failed to impeach a prosecution witness or object to


                                             15
the prosecution’s continuous references to false testimony; and (4) failed to present

substantial, relevant, and available evidence to support a self-defense theory or to

introduce expert witnesses necessary to substantiate his trial testimony and to refute

the state’s evidence and theory of the case.

       It was clearly established when Mr. Wells was convicted that a defendant in a

criminal case has a Sixth Amendment right to the effective assistance of counsel. See

Strickland v. Washington, 466 U.S. 668 (1984). Ineffective assistance of counsel

claims are mixed questions of law and fact. See id. at 698.

       To establish counsel was ineffective, Mr. Wells must demonstrate both that

counsel’s performance fell below an objective standard of reasonableness and that

counsel’s deficient performance resulted in prejudice to his defense. See id. at 687.

“Judicial scrutiny of counsel’s performance must be highly deferential.” Id. at 689.

There is “a strong presumption” that counsel’s performance falls within the range of

“reasonable professional assistance.” Id. It is Mr. Wells’ burden to overcome this

presumption by showing that the alleged errors were not sound strategy under the

circumstances. See id. “For counsel’s performance to be constitutionally ineffective, it

must have been completely unreasonable, not merely wrong.” Boyd v. Ward, 179 F.3d

904, 914 (10th Cir. 1999).

       Under the prejudice prong, Mr. Wells must establish “a reasonable probability

that, but for counsel’s unprofessional errors, the result of the proceeding would have

been different.” Strickland, 466 U.S. at 694. “A reasonable probability is a probability

sufficient to undermine confidence in the outcome.” Id.; see also Richter, 562 U.S. at

112 (stating that “[t]he likelihood of a different result must be substantial, not just


                                              16
conceivable.”). In determining whether Mr. Wells has established prejudice, the Court

must look at the totality of the evidence and not just the evidence that is helpful to Mr.

Wells. See Boyd, 179 F.3d at 914.

       If Mr. Wells fails to satisfy either prong of the Strickland test, the ineffective

assistance of counsel claim must be dismissed. See Strickland, 466 U.S. at 697.

Furthermore, conclusory allegations that counsel was ineffective are not sufficient to

warrant habeas relief. See Humphreys v. Gibson, 261 F.3d 1016, 1022 n.2 (10th Cir.

2001). Finally, “because the Strickland standard is a general standard, a state court

has even more latitude to reasonably determine that a defendant has not satisfied that

standard.” Knowles v. Mirzayance, 556 U.S. 111, 123 (2009).

              1. Failure to Protect Right to Speedy Trial

       Mr. Wells first contends counsel was ineffective by failing to protect his right to a

speedy trial. In support of this claim, he alleges counsel sought and obtained a

continuance over his objection in order to conduct DNA testing of new evidence, but

failed to use the continuance for that purpose. Respondents do not address the

merits of this ineffective assistance of counsel claim, contending instead that “this claim

was raised in Applicant’s Claim 1, which this Court has dismissed as unexhausted and

procedurally defaulted.” Docket No. 19 at 18 n.3. Respondents are mistaken. Claim

one was a speedy trial claim that was dismissed as unexhausted and procedurally

barred. Claim one did not encompass Mr. Wells’ separate and distinct claim that

counsel was ineffective by requesting a continuance and allowing Mr. Wells’ speedy

trial rights to be violated. Furthermore, Respondents conceded in their Pre-Answer

Response that claim four, the ineffective assistance of counsel claim that includes Mr.


                                              17
Wells’ assertion that counsel was ineffective by requesting a continuance and allowing

Mr. Wells’ speedy trial rights to be violated, is exhausted. Respondents did not argue

that any part of claim four was unexhausted or procedurally defaulted. Thus,

Respondents’ failure to address the merits of this ineffective assistance of counsel

claim is not justified.

       Despite Respondents’ failure to address the merits of the claim, the Court will do

so. The Colorado Court of Appeals did not address this ineffective assistance of

counsel claim on the merits so the Court reviews the claim de novo.

       Mr. Wells’ claim that counsel failed to protect his right to a speedy trial lacks

merit because he fails to demonstrate either that counsel’s performance was deficient

or that he suffered any prejudice. Under the deficient performance prong, Mr. Wells

fails to demonstrate counsel’s request for a continuance without his consent was

completely unreasonable. “Although there are basic rights that the attorney cannot

waive without the fully informed and publicly acknowledged consent of the client, the

lawyer has – and must have – full authority to manage the conduct of the trial.” Taylor

v. Illinois, 484 U.S. 400, 418-18 (1988). A request for a continuance to prepare for

trial clearly falls in the latter category. See New York v. Hill, 528 U.S. 110, 115 (2000)

(stating in the context of a waiver of speedy trial rights under the Interstate Agreement

on Detainers that “[s]cheduling matters are plainly among those for which agreement

by counsel general controls.”); see also Fayson v. Sec’y, Fla. Dep’t of Corrs., 568 F.

App’x 771, 774 (11th Cir. 2014) (per curiam) (finding that “counsel was not deficient for

moving for a continuance without Fayson’s consent, because scheduling issues are the


                                             18
province of counsel.”). Mr. Wells also fails to demonstrate prejudice because he does

not identify any way in which his trial would have been different if it had occurred

sooner. Thus, he fails to demonstrate a reasonable probability the result of his trial

would have been different if no continuance had been granted.

              2. Failure to Address Pro Se Motion for Conflict-Free Counsel

       Mr. Wells next contends trial counsel was ineffective by failing to address the

court on his behalf regarding his pro se motion for appointment of alternate defense

counsel that is the subject of claim two discussed above. The Colorado Court of

Appeals applied the two-part Strickland test and rejected this ineffective assistance of

counsel claim because Mr. Wells failed to demonstrate prejudice. More specifically,

the Colorado Court of Appeals determined that, “because another division of this court

on direct appeal determined that the motion for substitute counsel was meritless, we

conclude that any failure to present the motion was not prejudicial to defendant.”

Docket No. 11-8 at 13 (citation omitted). Mr. Wells asserts in the Traverse that he

“was prejudiced where a preconceived judgment was formed without a factual basis as

to what the actual conflict was [and he] was forced to proceed through trial with

conflicted counsel.” Docket No. 20 at 3.

       Mr. Wells is not entitled to relief on this ineffective assistance of counsel claim

under the “contrary to” clause of § 2254(d)(1) because he does not identify any

materially indistinguishable Supreme Court decision that would compel a different

result. See House, 527 F.3d at 1018.

       Mr. Wells also fails to demonstrate the state court’s ruling regarding prejudice


                                             19
was based on an unreasonable determination of the facts in light of the evidence

presented under § 2254(d)(2) or an unreasonable application of Strickland under

§ 2254(d)(1). It is undisputed that Mr. Wells’ underlying claim challenging the failure to

appoint substitute counsel was found to lack merit on direct appeal because he failed

to demonstrate the existence of a conflict that would support appointment of substitute

counsel. In light of the factual determination that the substantive claim was rejected

on direct appeal, it was not unreasonable to conclude Mr. Wells could not establish

prejudice under Strickland premised on counsel’s failure to address the pro se motion

on Mr. Wells’ behalf. See Hooper v. Mullin, 314 F.3d 1162, 1175-76 (10th Cir. 2002)

(no prejudice under Strickland from failure to file motion that would have lacked merit).

       Ultimately, Mr. Wells is not entitled to relief with respect to this ineffective

assistance of counsel claim because he fails to demonstrate the state court ruling “was

so lacking in justification that there was an error well understood and comprehended in

existing law beyond any possibility for fairminded disagreement.” Richter, 562 U.S. at

103.

              3.   Failure to Impeach a Prosecution Witness / Object to False
                   Testimony

       Mr. Wells contends that trial counsel was ineffective by failing to object to the

prosecution’s repeated references to false testimony by a social worker who testified

for the prosecution. The social worker testified on direct examination that Mr. Wells

told her in an interview that he stabbed himself. According to Mr. Wells, this testimony

was false because the social worker’s written report following the interview did not



                                              20
mention such a statement and because the social worker testified on cross-

examination that Mr. Wells did not tell her during the interview that he had stabbed

himself, but rather she had obtained that information before the interview. Therefore,

Mr. Wells contends, counsel should have objected when the prosecution continued to

refer to the social worker’s direct examination testimony throughout trial. Mr. Wells

asserts he was prejudiced because the social worker’s direct examination testimony

undermined his own testimony that he did not stab himself.

      The Colorado Court of Appeals applied the two-part Strickland test and

reasoned as follows in rejecting Mr. Wells’ claims that counsel was ineffective with

respect to the social worker’s testimony:

                    Although defendant concedes that trial counsel cross-
             examined a social worker about an inconsistency between
             her testimony and her report, he contends that counsel
             should have emphasized the inconsistency during closing
             arguments. The social worker testified that defendant had
             confessed to stabbing the victim and then to stabbing
             himself, yet conceded on cross-examination that her report
             did not mention that he had stabbed himself. Trial counsel
             did not address this discrepancy in closing argument.
             However, defendant cannot demonstrate that he was
             prejudiced by this omission, because he did not dispute that
             he told police officers that he had stabbed himself. The jury
             was presented with substantial other evidence of his
             confession to stabbing himself, including a police officer’s
             testimony, an audio recording of the confession during police
             interrogation, and defendant’s own testimony. Because
             defendant cannot have been prejudiced by counsel’s
             omission, this claim fails.

Docket No. 11-8 at 10.

      Mr. Wells again fails to identify any materially indistinguishable Supreme Court



                                            21
decision that would compel a different result. See House, 527 F.3d at 1018.

Therefore, he is not entitled to relief on this ineffective assistance of counsel claim

under the “contrary to” clause of § 2254(d)(1).

       Mr. Wells also fails to demonstrate the state court’s ruling regarding prejudice

was based on an unreasonable determination of the facts in light of the evidence

presented under § 2254(d)(2) or an unreasonable application of Strickland under

§ 2254(d)(1). Mr. Wells does not dispute as a factual matter that a police officer

testified Mr. Wells had admitted to stabbing himself or that the audio recording of his

police interview, which the jury heard, also included his statement that he had stabbed

himself. Mr. Wells does not dispute as a factual matter that he admitted during his

own testimony that he initially told police he had stabbed himself. Finally, Mr. Wells

does not dispute as a factual matter that defense counsel pointed out the discrepancy

between the social worker’s written report and her testimony during cross-examination.

In light of the substantial evidence that Mr. Wells admitted he stabbed himself, the

state court’s determination that Mr. Wells was not prejudiced by counsel’s failure to

further highlight the discrepancy between the social worker’s testimony and her written

report is not an unreasonable application of Strickland. See Boyd v. Ward, 179 F.3d

904, 915 (10th Cir. 1999) (no prejudice when record was replete with evidence of

applicant’s guilt). In short, Mr. Wells fails to demonstrate a reasonable probability of a

different result. See Strickland, 466 U.S. at 694.

       Ultimately, Mr. Wells is not entitled to relief with respect to this ineffective

assistance of counsel claim because he fails to demonstrate the state court ruling “was


                                              22
so lacking in justification that there was an error well understood and comprehended in

existing law beyond any possibility for fairminded disagreement.” Richter, 562 U.S. at

103.

              4. Failure to Present Evidence and Expert Witnesses

       Mr. Wells finally contends counsel was ineffective by failing to present evidence

and expert witnesses to support his theory that he acted in self-defense. According to

Mr. Wells, “trial counsel’s opening argument promised to present evidence and experts

at trial that would prove that defendant acted in self-defense when after waking up with

a knife in his chest, he stabbed and killed [the] victim in this case.” Docket No. 1 at 17.

However, he asserts counsel “did not present any evidence or experts to support

defendant’s trial testimony that he acted in self-defense.” Id. at 17-18. He further

asserts

              [t]here was substantial physical and forensic evidence
              available during trial to reconstruct the crime scene to a
              reasonable degree of accuracy. Trial counsel prejudiced
              the defense by failing to present or produce any of the
              necessary available physical and forensic evidence during
              trial. Proper presentation, demonstration[,] and explanation
              of the evidence recovered from the crime scene was the
              crux of the defendant’s case in chief. Trial counsel was
              ineffective where they failed to argue or present this
              evidence.

Docket No. 1 at 19. Mr. Wells explains the importance of the physical and forensic

evidence as follows:

              In the case at bar, Defendant testified that he was awakened
              to being stabbed in his chest, he pulled the knife from his
              chest and became the aggressor. He stabbed his attacker
              three times in her back as she fled the bed. She picked a


                                            23
             lamp up from a night stand and raised it overhead to strike
             him with it. He stabbed her five time[s] in her right
             chest/shoulder area as she backed into a wall at which time
             she dropped the lamp and fell in a fetal position with the
             lamp underneath her at which time defendant dropped the
             knife and fell back on the bed.

             The state theorized that defendant was devastated by the
             victim breaking up with him and in a rage, defendant stabbed
             [the] victim five times in her chest as she slept and then
             stabbed her three times in her back as she exited the bed
             and fell to the floor, or as she lay prone on the ground.

             The circumstances here reveal that this is not an instance
             where counsel chose as a matter of sound trial strategy not
             to put on any evidence to corroborate defendant’s trial
             testimony. Here, trial counsel intentionally provided
             ineffective assistance by abandoning defendant’s only
             plausible defense, leaving defendant with only his trial
             testimony, which was easily discounted and undermined by
             false testimony given by a state witness, and [the]
             prosecutor’s references to the defendant’s past criminal
             history.

Docket No. 1 at 22-23.

      The Colorado Court of Appeals rejected this ineffective assistance of counsel

claim because Mr. Wells again failed to demonstrate prejudice under Strickland.

                      According to defendant, defense counsel should
              have enlisted a forensic expert to investigate, and testify to,
              the following: (1) the victim’s back wounds were consistent
              with defendant’s account that he swung blindly as she fled
              the bed; (2) the victim’s back wounds caused the stains on
              the wall and therefore occurred prior to the victim’s chest
              wounds; (3) the angle of the victim’s shoulder wounds and
              the lack of the victim’s blood in the bed were inconsistent
              with the prosecution’s theory that the victim was lying in bed
              when she was stabbed; (4) defendant’s wounds could not
              have been inflicted by the knife after it was bent on the
              victim’s ribs (indicating defendant was stabbed first); (5)
              pieces of the knife handle found in victim’s clothes indicated


                                           24
               that the knife was dropped immediately after the victim was
               stabbed; (6) a re-enactment would demonstrate that the
               position of the victim’s body was inconsistent with the
               prosecution’s theory of events; (7) the angle of defendant’s
               wounds was consistent with being stabbed by a right-
               handed attacker and inconsistent with being self-inflicted;
               and (8) blood on the victim’s hands, if it had been tested
               and shown to be defendant’s, would have supported
               defendant’s claim that the victim stabbed him. Defendant
               has not identified an expert who would have been willing to
               offer such testimony. In fact, defendant engaged an expert
               who did not offer such opinions. Defendant also contends
               that trial counsel should have argued against the use of
               photos showing that the bed where the stabbing occurred
               was unmade.

                       We reject defendant’s contentions because we
               conclude that, in light of the physical evidence and the
               overwhelming evidence of guilt described above, even if
               counsel had found an expert to offer such testimony, there
               was not a reasonable probability of a different outcome at
               trial. Therefore, defendant was not prejudiced by any
               failure of defense counsel to introduce this evidence.

Docket No. 11-8 at 11-12.

       Mr. Wells again fails to identify any materially indistinguishable Supreme Court

decision that would compel a different result under Strickland. See House, 527 F.3d

at 1018. Therefore, he is not entitled to relief on this ineffective assistance of counsel

claim under the “contrary to” clause of § 2254(d)(1).

       Mr. Wells also fails to demonstrate the state court’s ruling regarding prejudice

was based on an unreasonable determination of the facts in light of the evidence

presented under § 2254(d)(2). Mr. Wells asserts in the Traverse that the state court

decision was based on unreasonable determination of facts because “[h]ere the record

is clear that while there was sufficient evidence available for presentation during trial,


                                             25
counsel failed to present any during trial.” Docket No. 20 at 5. However, Mr. Wells

does not identify any specific evidence that was not presented in his defense.

Instead, he takes issue with the manner in which the physical evidence found at the

crime scene could be interpreted. To the extent his argument rests on counsel’s

alleged failure to present expert testimony to support his assertion that he acted in self-

defense, he fails to overcome the presumption of correctness that attaches to the state

court’s factual determination that he did not identify an expert who could have testified

in support of his defense. In fact, Mr. Wells still does not identify an expert who would

testify in support of his interpretation of the physical evidence at the crime scene. As a

result, the Court concludes Mr. Wells is not entitled to relief under § 2254(d)(2).

       Finally, Mr. Wells fails to demonstrate the state court’s determination that he

failed to establish prejudice is an unreasonable application of Strickland under

§ 2254(d)(1). Once again, the failure to identify an expert witness who would have

interpreted the physical evidence recovered at the crime scene in a manner consistent

with his self-defense claim dooms this ineffective assistance of counsel claim. See

Boyle v. McKune, 544 F.3d 1132, 1138 (10th Cir. 2008) (finding no prejudice under

Strickland from lack of medical expert testimony because petitioner failed to supply any

evidence or convincing argument that medical testimony would have supported his

defense). Mr. Wells’ failure to identify a particular expert and specific testimony that

would have supported his theory of self-defense means his prejudice argument under

Strickland is entirely speculative. As a result, it was not unreasonable to conclude he

failed to demonstrate a substantial likelihood of a different result. See Richter, 562


                                            26
U.S. at 112 (to establish prejudice under Strickland, “[t]he likelihood of a different result

must be substantial, not just conceivable.”); Byrd v. Workman, 645 F.3d 1159, 1168

(10th Cir. 2011) (“mere speculation is not sufficient” to demonstrate prejudice under

Strickland).

       In addition, to the extent this ineffective assistance claim is premised on

counsel’s alleged failure to present evidence and not merely expert testimony, it was

reasonable for the state court to conclude Mr. Wells could not establish prejudice in

light of the overwhelming evidence of guilt. As noted above, the evidence of guilt

included statements by the victim that she was “so tired of this whole situation,” that

she “dread[ed] even going home,” and that defendant was “bitter”; the victim had eight

stab wounds; the contents of the letter Mr. Wells wrote regarding his relationship with

the victim; testimony from the surgeon who treated Mr. Wells that his wounds were

consistent with having been self-inflicted; and Mr. Wells’ confessions that he had

stabbed himself. Given this evidence, it was not unreasonable to conclude Mr. Wells

failed to demonstrate a substantial likelihood of a different result. See Richter, 562

U.S. at 112 (to establish prejudice under Strickland, “[t]he likelihood of a different result

must be substantial, not just conceivable.”); Byrd, 645 F.3d at 1168 (“mere speculation

is not sufficient” to demonstrate prejudice under Strickland).

       Ultimately, Mr. Wells is not entitled to relief with respect to this ineffective

assistance of counsel claim because he fails to demonstrate the state court ruling “was

so lacking in justification that there was an error well understood and comprehended in

existing law beyond any possibility for fairminded disagreement.” Richter, 562 U.S. at


                                              27
103.

IV. CONCLUSION

          For the reasons discussed in this order, Mr. Wells is not entitled to relief on his

remaining claims. Accordingly, it is

          ORDERED that the Application for a Writ of Habeas Corpus Pursuant to 28

U.S.C. § 2254 [Docket No. 1] is denied and this case is dismissed with prejudice. It is

further

          ORDERED that there is no basis on which to issue a certificate of appealability

pursuant to 28 U.S.C. § 2253(c). It is further

          ORDERED that the Motion for Appointment of Counsel [Docket No. 21] is

denied.

          DATED March 8, 2019.

                                                     BY THE COURT:


                                                      s/Philip A. Brimmer
                                                     PHILIP A. BRIMMER
                                                     Chief United States District Judge




                                                28
